Citation Nr: 1723379	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-26 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction of a disability rating for bilateral hearing loss from 10 percent to 0 percent, effective on April 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2010, the Veteran requested a hearing before a Veterans Law Judge at his local VA office.  In April 2011, the Veteran requested that his hearing request be changed to a hearing live by videoconference; however, in September 2016 the Veteran withdrew his request for a hearing before the Board.  See 38 C.F.R. § 20.704 (d) (2016).


FINDINGS OF FACT

1. In February 2010, the RO reduced the Veteran's evaluation for service-connected bilateral hearing loss from 10 percent to 0 percent, effective on April 1, 2010.

2. Improvement of the Veteran's hearing loss has not been shown.


CONCLUSION OF LAW

Restoration of a 10 percent disability rating for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.344, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  
Additionally, the regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  See Barger v. Principi, 16 Vet. App. 132 (2002).  However, as the Board is granting restoration of the Veteran's rating for bilateral hearing loss, the question of whether the RO complied with the requirements of 38 C.F.R. § 3.105(e) need not be addressed and no further discussion of the VCAA is required.

Reductions, Generally

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

In Brown v. Brown, 5 Vet. App. 413 (1993), the United States Court of Appeals for Veterans Claims (Court) interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability has actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.  

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82.  However, post-reduction evidence may not be used to justify an improper reduction.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Propriety of a Reduction of a 10 Percent Rating for Bilateral Hearing Loss 

The Veteran contends that the reduction of the 10 percent rating assigned for his bilateral hearing loss was improper and that restoration is warranted.  The Veteran's 10 percent disability rating for bilateral hearing loss was in effect less than five years at the time of the rating reduction; therefore, the provisions of 38 C.F.R. § 3.344(c) should be applied.  38 C.F.R. § 3.344(c) provides that, for disabilities which have not become stabilized and are likely to improve, reexaminations disclosing improvement in these disabilities will warrant a reduction in rating.  See 38 C.F.R. § 3.344(c)(2016).  While the Veteran's August 2009 VA examination indicates improved hearing, the Board finds that total evidence of record does not reflect an actual change has occurred in the Veteran's disability; therefore, the Board finds that the reduction from 10 percent was improper and restoration is warranted. 

The Veteran's bilateral hearing loss is rated under DC 6100.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lindenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  See 38 C. F. R. § 4.85. 

During his August 2009 VA examination, the Veteran's pure tone thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
45
70
70
65
63
LEFT
35
60
60
70
56

Speech recognition testing, performed with the Maryland CNC word list, was indicated speech discrimination of 96 percent bilaterally.  Application of the rating schedule using the guidelines of 38 C.F.R. § 4.85 would result in Roman numeral designations of II for the right ear and I for the left ear.  This would indicate a 0 percent (or noncompensable) disability rating for bilateral hearing loss.  

While the findings of this examination support a reduced rating, the Board notes that results from a subsequent VA examination indicate that the Veteran's condition had not actually improved.  The results of audiological evaluations conducted in December 2010 indicate a worsening of the Veteran's bilateral hearing loss rather than improvement.  

During an evaluation conducted in December 2010, the Veteran's pure tone thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
75
95
90
80
85
LEFT
70
90
85
85
82.5

Speech recognition testing, performed with the Maryland CNC word list, was indicated speech discrimination of 72 percent for the right ear and 78 percent for the left ear.  Application of the rating schedule using the guidelines of 38 C.F.R. § 4.85 would result in Roman numeral designations of VII for the right ear and V for the left ear.  This would indicate a 30 percent disability rating for bilateral hearing loss, which would indicate a worsening of his condition rather than improvement. 

Considering the Veteran's prior audiological test results and the Veteran's credible testimony that his functional limitations caused by hearing loss have not improved in daily life, the Board finds that the evidence of record does not indicate that a change or improvement in the Veteran's disability has been demonstrated.  After resolving the benefit of the doubt in favor of the Veteran, the Board finds that the reduction of the Veteran's service-connected bilateral hearing loss was not proper, and restoration of his 10 percent rating for bilateral hearing loss is warranted.   


ORDER

Restoration of a 10 percent rating for bilateral hearing loss is granted.

____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


